___________

                            No. 95-2903
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Missouri.
Donnell DeWayne Robinson,         *       [UNPUBLISHED]
                                  *
          Appellant.              *


                            ___________

                  Submitted:   December 29, 1995

                       Filed: January 19, 1996
                            ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Donnell DeWayne Robinson, an African-American, appeals the 97-
month sentence imposed by the district court1 after he pleaded
guilty to distributing cocaine base (crack) and possessing crack
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),
and to possessing a firearm in relation to a drug trafficking
offense, in violation of 18 U.S.C. § 924(c). We affirm.


     Following the preparation of his presentence report, Robinson
objected to his offense-level calculation. Robinson contended that
no scientific difference existed between crack cocaine and powder
cocaine, and that the penalty provisions set forth in 21 U.S.C.
§ 841(b) were thus rendered inapplicable by operation of the rule


     1
      The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
of lenity. He also argued that Congress enacted section 841(b) in
an arbitrary and irrational manner, resulting in a disparate impact
upon African-Americans in violation of his due process and equal
protection rights.


     Robinson relied on United States v. Davis, 864 F. Supp. 1303
(N.D. Ga. 1994), appeal pending (No. 95-8057 11th Cir.), in which
the district court, after an evidentiary hearing, held that the
terms "cocaine" and "cocaine base" were synonymous; that the
penalty provisions of section 841(b) set forth a scientifically
meaningless distinction between cocaine and cocaine base; and that
the heightened penalties for cocaine base must be ignored by
operation of the rule of lenity. 864 F. Supp. at 1309.     In
support, Robinson submitted copies of the Davis court records--
including Davis's memorandum of law, the hearing transcript, and
the district court's decision.    Robinson renews his claims on
appeal.


     We conclude Robinson's rule-of-lenity argument is foreclosed
by our decision in United States v. Jackson, 64 F.3d 1213, 1219-20
(8th Cir. 1995), and his due process and equal protection arguments
are foreclosed by our decision in United States v. Jackson, 67 F.3d
1359, 1367 (8th Cir. 1995).      Robinson urges us to reconsider
Jackson, 64 F.3d 1213, but only the court en banc can overrule the
decision of another panel of the court. United States v. Polanco,
53 F.3d 893, 896 (8th Cir. 1995), pet. for cert. filed, No. 95-5022
(U.S. June 29, 1995). We need not address Robinson's contention
that a "less deferential" or "heightened" rational-basis test
applies, because he did not raise this argument below and there is
no plain error. See Fritz v. United States, 995 F.2d 136, 137 (8th
Cir. 1993), cert. denied, 114 S. Ct. 887 (1994).


     Accordingly, the judgment of the district court is affirmed.




                               -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-